DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities:  
Claim 18, lines 1-2, “the light is irradiated at the irradiance within an irradiance range of 0.5 to 500 µW/cm2” should read “the light is irradiated within an irradiance range of 0.5 to 500 µW/cm2”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0133507 Malchano et al., hereinafter “Malchano”, in view of US 2014/0358199 Lim, hereinafter “Lim” (both references cited previously).
Regarding claim 1, Malchano discloses a brain wave (Para 5) and cell activity (Para 5) control device (Para 4), based on light stimulation (Para 4 and 5), that controls brain waves or cell activity by irradiating light (Para 5) having a specific wavelength (Para 248 and 249) onto a subject using continuous light or a specific blinking frequency (Para 250 and 253), the brain wave and cell activity control device comprising: a light source (Para 47) that irradiates the light (Para 47 and 54) having a specific wavelength using continuous light or a specific blinking frequency (Para 249); and a control unit that controls an emission of light that induces specific brain waves (Para 314, 317, and 318; the controller the LED’s that liked mentioned earlier emit light that induces specific brain waves, see also Para 25, 238, and 242), the brain waves of the subject having received the light being the same or substantially the same as, or different from a frequency of the light in an irradiation state (Para 4, 5, and 342; the brain waves are being stimulated by a light, this limitation is open to every type and frequency of light).
Malchano does not explicitly disclose the light is irradiated at an irradiance within a range of 0.5 to 1000 µW/cm2.
However, Lim discloses a device for light therapy (Abstract) that treats cognitive impairments and Alzheimer’s (Para 125) and teaches the light is irradiated at an irradiance within a range of 0.5 to 1000 µW/cm2 (See Table 1, page 23 that discloses multiple irradiances).
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have chosen a irradiance dose as taught by Lim in the disclosure of Malchano to provide an advantage, is used for a particular purpose, or solves a stated problem over the prior art (see MPEP 2144.05 [R-10.2019], section I “OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS”). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. One of ordinary skill in the art, furthermore, would expect Lim’s device, to perform equally as well as the applicant’s invention in terms of inducing brain waves (See Para 182 of Lim and Abstract) as it does exactly that, examiner does suggest defining the specific brain waves or giving motivation as to how different brain waves are induced to overcome the rejection.
Therefore, it would have been prima facie obvious to modify Lim to obtain the invention as specified in claim 1, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Lim and Malchano.
Regarding claim 2, Malchano discloses the light (Para 5 and 249) is violet light (Para 249).
Regarding claim 3, Malchano discloses the irradiation state of the light (Para 248) is a continuous light or a blinking frequency greater than 0 Hz and less than or equal to 150 Hz (Para 249 and 284; the light is pulsated; i.e. blinking, with a possible frequency of 40 Hz).
Regarding claim 5, Malchano discloses the control unit changes and executes irradiation conditions of the light (Para 33 and 257), such as the irradiation state (including continuous light or blinking frequency) (Para 257), an irradiance (Para 257), an irradiation time (Para 257), an irradiation start time, an irradiation end time (Para 257; start time and end time are inherent given the pulse has a duration), and continuous light or blinking frequency (Para 257), by transmission and reception with an isolation controller such as a mobile terminal (Para 280 and 352).
Regarding claim 6, Malchano discloses the light source (Para 5 and 249) is a light source installed in front of or near a face, such as eyeglasses with a light source, a desk-top light source, or a light source mounted on a mobile terminal (Para 47 and 54 discloses eyeglasses).
Regarding claim 7, Malchano discloses the light source (Para 5 and 249) is a non-installation-type light source such as a portable light source, or an installation-type light source such as indoor lighting, a table lamp, or a dedicated device (See Figure 3B and Para 261 and 54).
Regarding claim 8, Malchano discloses a brain wave (Para 5) and cell activity (Para 5) control method, based on light stimulation (Para 4 and 5), of controlling brain waves or cell activity by irradiating light (Para 5) having a specific wavelength (Para 248 and 249) onto a subject using continuous light or a specific blinking frequency (Para 250 and 253), the brain wave and cell activity control method comprising: controlling an emission of light that induces specific brain waves (Para 314, 317, and 318; the controller the LED’s that liked mentioned earlier emit light that induces specific brain waves, see also Para 25, 238, and 242), the brain waves of the subject having received the light being the same or substantially the same as, or different from of the continuous light or the specific blinking frequency (Para 4, 5, and 342; the brain waves are being stimulated by a light, this limitation is open to every type and frequency of light).
Malchano does not explicitly disclose the light is irradiated at an irradiance within a range of 0.5 to 1000 µW/cm2.
However, Lim discloses a device for light therapy (Abstract) that treats cognitive impairments and Alzheimer’s (Para 125) and teaches the light is irradiated at an irradiance within a range of 0.5 to 1000 µW/cm2 (See Table 1, page 23 that discloses multiple irradiances).
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have chosen a irradiance dose as taught by Lim in the disclosure of Malchano to provide an advantage, is used for a particular purpose, or solves a stated problem over the prior art (see MPEP 2144.05 [R-10.2019], section I “OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS”). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. One of ordinary skill in the art, furthermore, would expect Lim’s device, to perform equally as well as the applicant’s invention in terms of inducing brain waves (See Para 182 of Lim and Abstract) as it does exactly that, examiner does suggest defining the specific brain waves or giving motivation as to how different brain waves are induced to overcome the rejection.
Therefore, it would have been prima facie obvious to modify Lim to obtain the invention as specified in claim 8, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Lim and Malchano.
Regarding claim 9, Malchano discloses a device for improvement, prevention, or increase in brain function (Abstract and Para 4-5) by irradiating violet light or white light onto a subject (Para 249) using continuous light or a specific blinking frequency (Para 250 and 253), the device comprising: a light source (Para 47) that emits the violet light or the white light (Para 249 and 261); a light-emitting cycle control unit that sets the violet light or the white light to continuous light or a specific blinking frequency (Para 314, 317, and 318; also see para 244, 250, and 253); and a light-emitting time control unit that irradiates the violet light or the white light for a specific time or a specific period (Para 314, 317, and 318; also see Para 257), the device being used for one or two or more purposes selected from improvement or prevention of depression, suppression or prevention of stress, improvement or increase in concentration, improvement or prevention of Alzheimer's disease, improvement of sleep, and the like (Para 4 and 727).
Malchano does not explicitly disclose the light is irradiated at an irradiance within a range of 0.5 to 1000 µW/cm2.
However, Lim discloses a device for light therapy (Abstract) that treats cognitive impairments and Alzheimer’s (Para 125) and teaches the light is irradiated at an irradiance within a range of 0.5 to 1000 µW/cm2 (See Table 1, page 23 that discloses multiple irradiances).
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have chosen a irradiance dose as taught by Lim in the disclosure of Malchano to provide an advantage, is used for a particular purpose, or solves a stated problem over the prior art (see MPEP 2144.05 [R-10.2019], section I “OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS”). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. One of ordinary skill in the art, furthermore, would expect Lim’s device, to perform equally as well as the applicant’s invention in terms of inducing brain waves (See Para 182 of Lim and Abstract) as it does exactly that, examiner does suggest defining the specific brain waves or giving motivation as to how different brain waves are induced to overcome the rejection.
Therefore, it would have been prima facie obvious to modify Lim to obtain the invention as specified in claim 9, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Lim and Malchano.
Regarding claim 10, Malchano discloses a device for improvement or prevention of brain function (Abstract and Para 4-5) that improves or prevents cognitive functions (Para 4) by irradiating violet light or white light onto a subject (Para 249 and 261) using continuous light (See Para 770 that discloses a continuous time signal of the visual stimulus, also see para 257), the device comprising: a light source (Para 47) that emits the violet light or the white light (Para 249 and 261); and a light-emitting time control unit that irradiates the violet light or the white light for a specific time or a specific period (Para 314, 317, and 318; also see Para 257).
Malchano does not explicitly disclose the light is irradiated at an irradiance within a range of 0.5 to 1000 µW/cm2.
However, Lim discloses a device for light therapy (Abstract) that treats cognitive impairments and Alzheimer’s (Para 125) and teaches the light is irradiated at an irradiance within a range of 0.5 to 1000 µW/cm2 (See Table 1, page 23 that discloses multiple irradiances).
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have chosen a irradiance dose as taught by Lim in the disclosure of Malchano to provide an advantage, is used for a particular purpose, or solves a stated problem over the prior art (see MPEP 2144.05 [R-10.2019], section I “OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS”). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. One of ordinary skill in the art, furthermore, would expect Lim’s device, to perform equally as well as the applicant’s invention in terms of inducing brain waves (See Para 182 of Lim and Abstract) as it does exactly that, examiner does suggest defining the specific brain waves or giving motivation as to how different brain waves are induced to overcome the rejection.
Therefore, it would have been prima facie obvious to modify Lim to obtain the invention as specified in claim 10, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Lim and Malchano.
Regarding claim 11, Malchano discloses a method of treating, improving and/or preventing depression, Alzheimer's disease or cognitive disorder in a subject (Abstract, Para 4 and 727) in need thereof, the method comprising: irradiating violet light onto a subject (Para 249) using continuous light or a specific blinking frequency (Para 250 and 253) greater than 0 Hz and less than or equal to 150 Hz (Para 249 and 284; the light is pulsated; i.e. blinking, with a possible frequency of 40 Hz).
Malchano does not explicitly disclose the light is irradiated at an irradiance within a range of 0.5 to 1000 µW/cm2.
However, Lim discloses a device for light therapy (Abstract) that treats cognitive impairments and Alzheimer’s (Para 125) and teaches the light is irradiated at an irradiance within a range of 0.5 to 1000 µW/cm2 (See Table 1, page 23 that discloses multiple irradiances).
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have chosen a irradiance dose as taught by Lim in the disclosure of Malchano to provide an advantage, is used for a particular purpose, or solves a stated problem over the prior art (see MPEP 2144.05 [R-10.2019], section I “OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS”). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. One of ordinary skill in the art, furthermore, would expect Lim’s device, to perform equally as well as the applicant’s invention in terms of inducing brain waves (See Para 182 of Lim and Abstract) as it does exactly that, examiner does suggest defining the specific brain waves or giving motivation as to how different brain waves are induced to overcome the rejection.
Therefore, it would have been prima facie obvious to modify Lim to obtain the invention as specified in claim 11, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Lim and Malchano.
Regarding claim 13, Malchano discloses wherein, irradiating the violet light (Para 249) onto the subject comprises using the specific blinking frequency (Para 249), wherein the specific blinking frequency is 40 Hz blinking frequency (Para 249 and 284; the light is pulsated; i.e. blinking, with a possible frequency of 40 Hz).
Regarding claim 14, Malchano discloses irradiating the violet light onto the subject (Para 249) comprises using the continuous light (See Para 770 that discloses a continuous time signal of the visual stimulus, also see para 257). 
Regarding claim 15, Malchano discloses the violet light (Para 249) is irradiated by a light source Para 5 and 249) installed in front of or near a face, such as eyeglasses with a light source, a desk-top light source, or a light source mounted on a mobile terminal (Para 47 and 54 discloses eyeglasses).
Regarding claim 16, Malchano discloses the violet light (Para 249) is irradiated by a non-installation-type light source such as a portable light source, or an installation-type light source such as indoor lighting, a table lamp, or a dedicated device (See Figure 3B and Para 261 and 54).
Regarding claim 17, Malchano discloses brain waves of the subject having received the violet light being the same or substantially the same as, or different from a frequency of the violet light in an irradiation state (Para 4, 5, and 342; the brain waves are being stimulated by a light, this limitation is open to every type and frequency of light).

Claims 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0133507 Malchano et al., hereinafter “Malchano”, in view of US 2014/0358199 Lim, hereinafter “Lim”, further in view of WO 2014/152001 Rubtsov et al., hereinafter “Rubtsov”.
Regarding claim 18, Malchano discloses all the limitations of claim 1. 
Malchano does not disclose the light is irradiated within an irradiance range of 0.5 to 500 µW/cm2.
However, Rubtsov discloses a device that can induce brain waves using light (Para 86 and 87) and teaches the light is irradiated within an irradiance range of 0.5 to 500 µW/cm2 (Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed the light within that irradiance range as taught by Rubtsov, in the invention of Malchano, in order to allow the brainwave to mirror the flickering light at the irradiance (Rubtsov; Para 87).
Regarding claim 19, Malchano discloses all the limitations of claim 8. 
Malchano does not disclose the light is irradiated within an irradiance range of 0.5 to 500 µW/cm2.
However, Rubtsov discloses a device that can induce brain waves using light (Para 86 and 87) and teaches the light is irradiated within an irradiance range of 0.5 to 500 µW/cm2 (Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed the light within that irradiance range as taught by Rubtsov, in the invention of Malchano, in order to allow the brainwave to mirror the flickering light at the irradiance (Rubtsov; Para 87).
Regarding claim 20, Malchano discloses all the limitations of claim 9. 
Malchano does not disclose the light is irradiated within an irradiance range of 0.5 to 500 µW/cm2.
However, Rubtsov discloses a device that can induce brain waves using light (Para 86 and 87) and teaches the light is irradiated within an irradiance range of 0.5 to 500 µW/cm2 (Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed the light within that irradiance range as taught by Rubtsov, in the invention of Malchano, in order to allow the brainwave to mirror the flickering light at the irradiance (Rubtsov; Para 87).
Regarding claim 21, Malchano discloses all the limitations of claim 10. 
Malchano does not disclose the light is irradiated within an irradiance range of 0.5 to 500 µW/cm2.
However, Rubtsov discloses a device that can induce brain waves using light (Para 86 and 87) and teaches the light is irradiated within an irradiance range of 0.5 to 500 µW/cm2 (Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed the light within that irradiance range as taught by Rubtsov, in the invention of Malchano, in order to allow the brainwave to mirror the flickering light at the irradiance (Rubtsov; Para 87).
Regarding claim 22, Malchano discloses all the limitations of claim 11. 
Malchano does not disclose the light is irradiated within an irradiance range of 0.5 to 500 µW/cm2.
However, Rubtsov discloses a device that can induce brain waves using light (Para 86 and 87) and teaches the light is irradiated within an irradiance range of 0.5 to 500 µW/cm2 (Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed the light within that irradiance range as taught by Rubtsov, in the invention of Malchano, in order to allow the brainwave to mirror the flickering light at the irradiance (Rubtsov; Para 87).

Response to Arguments
Applicant’s arguments have been fully considered but are not persuasive. 
The objection to the specification has been overcome and withdrawn.
The objection to the drawings has been overcome and withdrawn.
The rejection under 101 has been withdrawn.
The rejections under 112 (b) and (d) have been overcome and withdrawn.
Regarding the 103 rejection, examiner still holds the same art rejection under design choice, see rejection above, and has rejected claims 18-22 using a third reference. To overcome rejections, examiner suggests defining the specific brain waves, as they can be interpreted very generally, and/or define how the different irradiances induce different brain waves. Since the brain waves that are induced are not defined, any irradiance should induce a brain wave and therefore the limitation can be interpreted very broadly. Further defining that should overcome the current prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AYA ZIAD BAKKAR/
Examiner, Art Unit 3792


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792